DETAILED ACTION
1.	This action is responsive to remarks filed 12/21/2020.
Response to Amendment
2.	The independent claims have been amended.
Response to Arguments
3.	Applicants arguments filed have been considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach:
To receive a request via an artificial conversational entity; 
determine a context-aware embedding value based on context processing of the request, where the context-aware embedding value represents a context of a running conversation with the artificial conversational entity; 
determine, by a model-based action generator, a first set of candidate actions associated with the request based on a comparison of the context-aware embedding value to embedded values having associated actions; 
determine, by a memory-based action generator, a second set of candidate actions associated with the request based on a comparison of the context-aware embedding value to lessons stored in memory and completed via an interactive teaching interface; 
select an action from the first set and the second set of candidate actions based on confidence scores generated for the first set and the second set of candidate actions; 
transmit a response to the request based onthe selected action; 5PATENTAtty Docket No.: 2000.0098US 1/405 809-US-NP App. Ser. No.: 16/362,313 
provide a training option to a user, via the interactive teaching interface, in the event the response is suboptimal;
receive an optimal response selection from the user via the interactive teaching interface; and 
update a dialog tree with the optimal response;
Where a model based action generator and a memory based action generator represent two separate components that present separate candidate actions associated with the request.
The application teaches an interactive teaching interface that can be accessed in the event the response is suboptimal, and can allow for updating the dialog with an optimal response.  The information provided through the teaching and learning portion of the interface is stored as lessons, and it is from here where the memory action generator pulls from.

Regarding claim 1 Brown teaches A system (fig 2B, 48-49), comprising: 
a memory storing machine readable instructions (fig 2B, 48-49); and 
a processor to execute the machine readable instructions (fig 2B, 48-49) to:  
5receive a request via an artificial conversational entity (3: virtual agent, artificial intelligence agent; query); 
3: respond to query; knowledge graph mapping intent of query with enterprise specific information; 44; 53; 116/124/151: dialog manager; 130); 
provide a training option to a user in the event the response is 10suboptimal (188); and 
receive a selection from the user via the training option, wherein the selection is associated with an optimal response (188 machine learning may use feedback from user; thumbs up; confirming -
44: AI agent system provides adaptive features, stateful features).  

Brown teaches a virtual agent which a user may engage in a conversation (abstract).  The system uses a world model to respond to a query and initiate an action (3).  Brown also allows learning, however the learning improves that same world model (188 feedback may be made accessible through the world model; 189 utilizing unstructured data to enrich a knowledge base that may be configured as a world model).
Thus Brown does not specifically teach
determine a context-aware embedding value based on context processing of the request, where the context-aware embedding value represents a context of a running conversation with the artificial conversational entity; 
determine, by a model-based action generator, a first set of candidate actions associated with the request based on a comparison of the context-aware embedding value to embedded values having associated actions; 
determine, by a memory-based action generator, a second set of candidate actions associated with the request based on a comparison of the context-aware embedding value to lessons stored in memory and completed via an interactive teaching interface; 
select an action from the first set and the second set of candidate actions based on confidence scores generated for the first set and the second set of candidate actions; 
transmit a response to the request based onthe selected action; 5PATENTAtty Docket No.: 2000.0098US 1/405 809-US-NP App. Ser. No.: 16/362,313 
provide a training option to a user, via the interactive teaching interface, in the event the response is suboptimal;
receive an optimal response selection from the user via the interactive teaching interface; and 
update a dialog tree with the optimal response.

Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657